Case: 11-10056     Document: 00511630751         Page: 1     Date Filed: 10/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 13, 2011
                                     No. 11-10056
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAIME ARTURO ARGUETA-LOPEZ, also known as Jaime Arturo Argueta-
Rodas,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-147-1


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jaime Arturo Argueta-Lopez (Argueta) appeals from the 96-month
sentence imposed by the district court following his conviction for illegal reentry;
the sentence was the result of an upward variance from the applicable guidelines
range of 46-57 months of imprisonment.
        In reviewing the sentence imposed for reasonableness, this court must first
determine whether the district court committed any procedural errors, including,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10056    Document: 00511630751       Page: 2       Date Filed: 10/13/2011

                                   No. 11-10056

inter alia, “failing to adequately explain the chosen sentence-including an
explanation for any deviation from the Guidelines range.” Gall v. United States,
552 U.S. 38, 51 (2007). If the district court’s decision is procedurally sound, this
court will “consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Id.
      Even if Argueta sufficiently preserved his objection to the district court’s
explanation for imposing the sentence at issue, we find that the district court,
by citing Argueta’s extensive criminal history and recidivist tendencies,
adequately explained its bases for the variance. See Id. at 50. Although Argueta
argues that the sentence imposed was substantively unreasonable because the
district court over-emphasized his criminal history and failed to recognize his
cultural ties to the United States, the district court explained that it had fully
considered the § 3553(a) factors, including the need to promote respect for the
law and to deter Argueta from future criminal conduct, and this court “must give
due deference to the district court’s decision that the § 3553(a) factors, on a
whole, justify the extent of the variance.” Id. at 51. That this court “might
reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.” Id.
      AFFIRMED.




                                          2